DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4-5, & 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US Pub no 2018/0351084 A1)in view of Wang (US Pub no. 2018/0166197 A1)
Regarding claim 1, Sasaki et al discloses(fig. 1, 2, 8, & 10)a magnetoresistive memory comprising: an MTJ (magnetic tunnel junction) element(20) comprising a magnetization free layer(23)[0042][0048]; and a pure spin injection source comprising a BiSb layer (40)[0087-0089]structured as a topological insulator having a topological surface state, which is coupled to the magnetization free layer (23) via an interface(x-y plane), wherein the interface is provided such that it is orthogonal to ties direction(z) of crystal growth of the BiSb layer (40)(MBE  on a crystalline free layer)[0140-0150], and wherein the magnetoresistive memory is structured to flow an in-plane current (I,I2; along direction x or y) through the BiSb layer (40) so as to supply a pure spin current ( s) to the magnetization free layer in a direction (z)that is perpendicular to the interface, thereby providing magnetization (M23)reversal of the magnetization free layer[0074-0079][0165-0167].
Sasaki et al fails to teach having a spin Hall angle larger than 0.5 due to a topological surface state.
However, Wang et al teaches a spin orbital torque generating material comprising a BiSb layer (12)with a spin Hall angle larger than 0.5 (spin hall angle greater than about 3.5) due to a topological surface state [0057] ( Bi.sub.xTe.sub.(1-x), or Sb.sub.xTe.sub.(1-x), or mixtures including at least two of Bi.sub.xSe.sub.(1-x), Bi.sub.xTe.sub.(1-x), x), or Sb.sub.xTe.sub.(1-x) may be used as a SOT generator).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sasaki et al with the teaching of Wang et al to provide relatively low switching current density.
Regarding claim 2, Sasaki et al   discloses wherein the BiSb layer (40) has a spin Hall effect in the topological surface state, and is structured to supply a pure spin current (Js)generated by the spin Hall effect to the magnetization free layer (23)in a direction that is perpendicular to the interface, and to control the magnetization free layer(23) by means of a spin-orbit torque component (SOT-40) that is orthogonal to the direction of spin polarization(S1,S2) due to the pure spin current injection and the magnetization direction(x) of the magnetization free layer (23)[0160]
Regarding claim 4, Sasaki et al   discloses wherein each cell is structured to have two terminals by using a topological surface state of the BiSb layer (40) fig. 8.


Regarding claim 9, Sasaki et al   discloses( figures 1,2, 8,10 )a pure spin injection source structured to inject a pure spin current to a magnetic body (23) wherein the pure spin injection source comprises a BiSb layer(40) structured as a topological insulator having a topological surface state, which is coupled to the magnetic body (23) via an interface(x-y plane), wherein the interface (x-y plane) is provided such that it is orthogonal to the direction (z)of crystal growth of the BiSb layer (40), and wherein a pure spin current is supplied to the magnetic body (23)in a direction that is perpendicular to the interface according to an in-plane current that flows through the BiSb layer.( [0042], [(0048]-[0050], [0074]- [0079], [0087]-[0089], [0140]-[0150], [0165]-[0167])
Sasaki et al fails to teach having a spin Hall angle larger than 0.5 due to a topological surface state.
However, Wang et al teaches a spin orbital torque generating material comprising a BiSb layer (12)with a spin Hall angle larger than 0.5 (spin hall angle greater than about 3.5) due to a topological surface state [0057] ( Bi.sub.xTe.sub.(1-x), or Sb.sub.xTe.sub.(1-x), or mixtures including at least two of Bi.sub.xSe.sub.(1-x), Bi.sub.xTe.sub.(1-x), x), or Sb.sub.xTe.sub.(1-x) may be used as a SOT generator).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sasaki et al with the teaching of Wang et al to provide relatively low switching current density.

Regarding claim 10, wherein the BiSb layer (40) is structured as a crystalized layer (MBE on a MTJ free layer 23)[0140-0150]
Allowable Subject Matter
Claim 6 is allowed.
The following is a statement of reasons for the indication of allowable subject
matter: The prior art of record fails to teach wherein the BiSb layer has a (012)
orientation.
Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject
matter: The prior art of record fails to teach wherein a lower layer having a cubic crystal structure is employed so as to provide the BiSb layer with a (012) orientation.
Claim 3 is objected to as being dependent upon a rejected base claim, but would
be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to teach wherein the BiSb
 layer has a (012) orientation.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 & 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813